BAILES, Judge.
This is a companion case to that of Averette v. Travelers Insurance Company et al., 174 So.2d 881, and which was decided this day.
Under the facts found by us and for the reasons assigned in the companion case cited supra, the question of liability has been resolved adverse to defendants-appellants, M. McFiclds and The Travelers Insurance Company.
In this case, the plaintiff is seeking to recover damages, both general and special, allegedly suffered by him in this accident. He seeks to recover for physical and mental pain, suffering and mental anguish, past, present and future, the sum of $5,500; for permanent injury to his back, the sum of $6,000; and for medical expenses incurred at Baton Rouge Clinic, the sum of $300, or a total of $11,800. The trial court awarded him for special damages, the sum of $105, and for personal injuries, pain and suffering, the sum of $1,500. From this judgment, the defendants have appealed. The plaintiff neither appealed nor answered the appeal.
Plaintiff, age 29, testified that he was. employed as an industrial salesman, however, he did not elaborate on this job classification to detail his duties. We do-not glean from the record whether the injuries he suffered, or the residual he contends for, incapacitates or inhibits him in his earning a livelihood. He stated that shortly after the accident he went to the doctor; that he was examined and x-rays, were taken; that he was given some sort of treatment on a table and then sent home to go to bed, and he was given medicine to relieve pain.
On the day following the accident, plaintiff returned to the office of his employer .for an hour or so, then went to the doctor' for treatment. He said this type activity went on for about a week. After about a week, his back began to hurt him; for a few weeks his activity was limited to about half-time work,
His treating physician diagnosed plaintiff’s injury as a sprained back. The doctor testified that he saw him about eight times over a. period of about nine months. Plaintiff, it appears from the record, suffered no permanent disability, and was disabled to do more than part-time work for several weeks.
It was stipulated that the medical expense of plaintiff at Baton Rouge Clinic was $105, and no other medical expense was proved.
We feel that the award of the trial court of $1500 for personal injuries, pain and suffering is fair and adequate.
Accordingly, for the foregoing reasons, the judgment appealed from is affirmed' at defendants’ costs.
Affirmed.